Citation Nr: 1806588	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  15-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to June 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

For the reasons expressed below, the Board finds that remand is necessary for further development, specifically, to seek new audiometric testing.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test without the use of hearing aids.  38 C.F.R. §4.85(a).  Speech recognition ability must be measured using the Maryland CNC word list.  Id.   Furthermore, an examination for hearing impairment for VA purposes must include, among other things, pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §4.85(d).

The disability is currently rated as noncompensably disabling.  The Veteran contends that his service-connected bilateral hearing loss is more disabling than is reflected by the currently assigned evaluation.

In support of his claim, the Veteran submitted a private audiological evaluation from NewSound Solutions dated November 9, 2017.  However, the audiogram is missing a reading at the 3000 Hertz level.  38 C.F.R. §4.85(d).  Furthermore, the audiogram was not accompanied by results of a speech recognition test (Maryland CNC) as required.  38 C.F.R. §4.85(a).  Pursuant to 38 C.F.R. §4.85(a) and (d), an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  

The private examination report therefore is inadequate for rating purposes because it is missing a pure tone threshold finding and it does not specify whether the Maryland CNC speech discrimination test was used.  Given these deficiencies, the Board finds that a new VA examination to obtain clinical findings that are responsive to the applicable rating criteria and rating considerations is needed to assess the severity of the Veteran's service-connected bilateral hearing loss.  
38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary releases, obtain any relevant VA or private medical records to include those dated since July 2015 relating to treatment or evaluation of bilateral hearing loss, that are not already on file, and associate them with the claims file.  Any outstanding VA treatment records should also be associated with claims file.

2.  After all of the development in the first paragraph has been completed to the extent possible, The Veteran should be scheduled for a VA audiological examination to ascertain the severity of his service-connected hearing loss disability.  

The examiner should identify and completely describe all current hearing loss symptomatology.

The Veteran's claims folder, to include this Remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should discuss all findings in terms of the 38 C.F.R. § 4.85, Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner.

All indicated tests, to include the Maryland CNC, and studies should be accomplished, and all clinical findings should be reported in detail.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

